In consolidated child protective proceedings pursuant to Family Court Act article 10, the mother appeals from so much of an order of the Family Court, Suffolk County (Snellenburg, J.) entered June 22, 1990, as granted that branch of the father’s motion which was to adjudge her to be in contempt of court for failure to comply on March 23, 1990, with a prior visitation order.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and that branch of the motion which was to hold the appellant in contempt is denied in its entirety.
Because of the respondent’s failure to set forth on the "face” of the contempt motion the notice and warning required by Judiciary Law § 756, the Family Court was without jurisdiction to punish the mother for contempt for her noncompliance with the visitation order (see, Murrin v Murrin, 93 AD2d 858; Stevens Plumbing Supply Co. v Bi-County Plumbing & Heating Co., 94 Misc 2d 456; see generally, Bank Leumi Trust Co. v Taylor-Cishahayo, 147 Misc 2d 685). Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.